Response to Amendment
	This communication is in response to the amendment filed on 7/22/2022.  Claims 1, 3-7, and 9-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva (U.S. Patent No. 9746360) in view of Bunce (U.S. Pub. No. 2012/0150413) and Sato (U.S. Pub. No. 2019/0003912).
Regarding Claim 1, DeSilva teaches a turbomachine comprising an air flow measurement system (Abstract, “Performance of a gas turbine engine is monitored by computing a mass flow rate through the engine”), the air flow measurement system including 5a plurality of acoustic sensors (Fig. 9, acoustic transceiver/transducers 32A-H), the plurality of acoustic sensors being disposed upstream of a compressor of the turbomachine (column 18, lines 43-46, “The method and system may alternately be used to measure mass flow at other sections of the gas turbine engine, such as an intake to the compressor section 12”); the plurality of acoustic sensors being configured to transmit acoustic waveforms through an intake airflow (each of acoustic transceiver/transducers 32A-H transmits and receives acoustic waveforms).  DeSilva further teaches the plurality of acoustic sensors are located in the outer circumferential flow surface in a single plane and mounted at an angular 10spacing about a central axis of an intake (Fig. 5 and Fig. 9, acoustic transceiver/transducers 32A-H are in a single plane, see also column 17, lines 56-58). DeSilva further teaches in Fig. 9 and column 13, line 49-column 14, line 8 that each one of the plurality of acoustic sensors is configured to respectively communicate with each of the acoustic sensors of the plurality of acoustic sensors that is located on the single plane as the each one of the plurality of acoustic sensors that are along a line of sight extending from the each one of the plurality of acoustic sensors (the acoustic sensors of DeSilva are passive acoustic receivers that can include, e.g., microphones, see column 10, lines 40-44; such passive acoustic receivers would inherently receive any acoustic signal that is transmitted from any other acoustic transmitter that is along a line of sight from the acoustic receiver).  
DeSilva does not specifically disclose the plurality of acoustic sensors being configured to transmit acoustic waveforms through an intake airflow to a plurality of further acoustic sensors; a duct defined by an inner circumferential flow surface and an outer circumferential flow surface, the intake airflow flowing between the inner circumferential flow surface and the outer circumferential flow surface, wherein the plurality of further acoustic sensors are arranged in the inner circumferential flow surface, and the plurality of further acoustic sensors are configured to communicate with the plurality of acoustic sensors at a point intercepting the single plane defined by the plurality of acoustic sensors and the plurality of further acoustic sensors.  However, in the related art, Bunce teaches the plurality of acoustic sensors being configured to transmit acoustic waveforms through an intake airflow to a plurality of further acoustic sensors (Figs. 6-7, acoustic sensors 162A-H and 164A-P); a duct defined by an inner circumferential flow surface and an outer circumferential flow surface, the intake airflow flowing between the inner circumferential flow surface and the outer circumferential flow surface (Figs. 6 and 7, flow path 139, paragraphs [0037]-[0040]); wherein the plurality of further acoustic sensors are arranged in the inner circumferential flow surface (Figs. 6-7, microphones 164A-P), and the plurality of further acoustic sensors are configured to communicate with the plurality of acoustic sensors at a point intercepting the single plane defined by the plurality of acoustic sensors and the plurality of further acoustic sensors (Figs. 6-7, the acoustic sensors 162A-H and 164A-P communicate in a single plane).  It would have been obvious to one skilled in the art at the time of the invention to include a plurality of further acoustic sensors on an inner circumferential flow surface as disclosed in Bunce in the system of DeSilva, in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).
DeSilva and Bunce do not teach wherein the plurality of further acoustic sensors are arranged entirely recessed in the inner circumferential flow surface, the plurality of further acoustic sensors being disposed outside of the intake airflow.  However, Sato teaches in paragraph [0035] mounting an acoustic sensor flush with a surface in order to minimize airflow disturbance and increase the accuracy of the acoustic measurements made by the acoustic sensor.  It would have been obvious to one skilled in the art at the time of the invention to mount the plurality of further acoustic sensors, which are taught in Bunce, flush with (i.e., entirely recessed in) the inner circumferential flow surface such that the plurality of further acoustic sensors being disposed outside of the intake airflow, as taught in Sato, in the system of DeSilva, in order to in order to minimize airflow disturbance and increase the accuracy of the acoustic measurements made by the acoustic sensor (see Sato, paragraph [0035]).
Regarding Claim 3, DeSilva in view of Bunce and Sato teaches everything claimed as applied above to Claim 1. DeSilva teaches wherein the plurality of acoustic sensors and the plurality of further acoustic sensors are provided as a circumferential array about the duct (acoustic transceiver/transducers 32A-H are provided as a circumferential array (see Fig. 9) about shell 22 of Fig. 2).  DeSilva does not teach that the plurality of further acoustic sensors are provided as a circumferential array about the duct.  However, such sensors are disclosed in Bunce Figs. 6-7 (acoustic sensors 164A-P which communicate with acoustic sensors 162A-H).  It would have been obvious to one skilled in the art at the time of the invention to include a plurality of further acoustic sensors as disclosed in Bunce in the system of DeSilva, in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).
Regarding Claim 4, DeSilva in view of Bunce and Sato teaches everything claimed as applied above to Claim 1. DeSilva further teaches wherein the plurality of acoustic sensors do not protrude into the 20airflow or are mounted behind a gas-washed surface of the intake (Fig. 5, acoustic transceiver/transducers 32A-H are not located in the path of airflow F).  
DeSilva does not specifically teach that the plurality of further acoustic sensors do not protrude into the 20airflow intake.  However, Bunce teaches a plurality of further acoustic sensors in Figs. 6-7 (acoustic sensors 164A-P), and paragraphs [0042]-[0043].   It would have been obvious to one skilled in the art at the time of the invention to include the plurality of further acoustic sensors as disclosed in Bunce in the system of DeSilva, in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).  Further, Sato teaches in paragraph [0035] mounting an acoustic sensor flush with a surface in order to minimize airflow disturbance and increase the accuracy of the acoustic measurements made by the acoustic sensor.  It would have been obvious to one skilled in the art at the time of the invention to mount the plurality of further acoustic sensors, which are taught in Bunce, flush with the inner circumferential flow surface such that the plurality of further acoustic sensors do not protrude into the 20airflow intake, as taught in Sato, in the system of DeSilva, in order to in order to minimize airflow disturbance and increase the accuracy of the acoustic measurements made by the acoustic sensor (see Sato, paragraph [0035]).
Regarding Claim 5, DeSilva in view of Bunce and Sato teaches everything claimed as applied above to Claim 1. DeSilva does not specifically teach wherein the acoustic sensors are located downstream of an intake throat.  However, DeSilva teaches in column 18, lines 43-46, that the “method and system may alternately be used to measure mass flow at other sections of the gas turbine engine, such as an intake to the compressor section 12”.  DeSilva further teaches that acoustic transceiver/transducers 32A-H are downstream of an intake of shell 22 of Fig. 2.  It would have been obvious to one skilled in the art at the time of the invention to provide acoustic sensors, as are described in DeSilva, downstream of an intake throat in order to measure mass flow at the intake to the compressor section (DeSilva, column 18, lines 43-46) and to monitor, control, and evaluate the performance of the gas turbine engine (see DeSilva, column 2, lines 1-2).
25 Regarding Claim 6, DeSilva in view of Bunce and Sato teaches everything claimed as applied above to Claim 1. DeSilva further teaches wherein the acoustic sensors are configured to generate tomographic data of the air flow through the intake (column 14, lines 6-8, use of known computer tomography technique).  
Regarding Claim 7, DeSilva in view of Bunce and Sato teaches everything claimed as applied above to Claim 1. DeSilva further teaches wherein the number of the plurality of acoustic sensors is in a range of between 2 and 40 (acoustic transceiver/transducers 32A-H).  
Regarding Claim 9, DeSilva in view of Bunce and Sato teaches everything claimed as applied above to Claim 1. DeSilva does not teach where the inner circumferential flow surface rotates about an axial axis and the plurality of further acoustic sensors is configured to rotate with the inner circumferential flow surface.  However, in the related art, Bunce teaches acoustic sensors 164A-P mounted on a hub 132 of a turbine engine (see Figs. 6-7 and paragraphs [0038]-[0040], it is noted that a hub of a turbine engine rotates during operation of the turbine engine).  It would have been obvious to one skilled in the art at the time of the invention to include acoustic sensors on a hub as taught in Bunce in the acoustic sensor system of DeSilva in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).
Regarding Claim 10, DeSilva in view of Bunce and Sato teaches everything claimed as applied above to Claim 9. DeSilva does not teach wherein the inner circumferential flow surface is a surface of a rotor hub 10or nose cone.  However, in the related art, Bunce teaches acoustic sensors 164A-P mounted on a hub 132 of a turbine engine (see Figs. 6-7 and paragraphs [0038]-[0040]).  It would have been obvious to one skilled in the art at the time of the invention to include acoustic sensors on a hub as taught in Bunce in the acoustic sensor system of DeSilva in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).
Regarding Claim 15, DeSilva teaches a system configured to determine air flow through a turbomachine (Abstract, “Performance of a gas turbine engine is monitored by computing a mass flow rate through the engine”), the system comprising: 10a plurality of acoustic sensors (Fig. 9, acoustic transceiver/transducers 32A-H) provided upstream a compressor of the turbomachine (column 18, lines 43-46, “The method and system may alternately be used to measure mass flow at other sections of the gas turbine engine, such as an intake to the compressor section 12”), the plurality of acoustic sensors being configured to transmit acoustic waveforms through the intake airflow (each of acoustic transceiver/transducers 32A-H transmits and receives acoustic waveforms).  DeSilva further teaches the plurality of acoustic sensors are located in the outer circumferential flow surface in a single plane, and mounted at an angular 15spacing about a central axis of the airflow intake (Fig. 5 and Fig. 9, acoustic transceiver/transducers 32A-H are in a single plane and mounted at an angular spacing, see also column 17, lines 56-58).  DeSilva further teaches in Fig. 9 and column 13, line 49-column 14, line 8 that each one of the plurality of acoustic sensors is configured to respectively communicate with each of the acoustic sensors of the plurality of acoustic sensors that is located on the single plane as the each one of the plurality of acoustic sensors that are along a line of sight extending from the each one of the plurality of acoustic sensors (the acoustic sensors of DeSilva are passive acoustic receivers that can include, e.g., microphones, see column 10, lines 40-44; such passive acoustic receivers would inherently receive any acoustic signal that is transmitted from any other acoustic transmitter that is along a line of sight from the acoustic receiver).  DeSilva further teaches a processing system configured to receive signals from the plurality of acoustic sensors and determine a flow rate of the intake airflow (Abstract, “Performance of a gas turbine engine is monitored by computing a mass flow rate through the engine”, and processor(s) 50).
DeSilva does not specifically disclose the plurality of acoustic sensors being configured to transmit acoustic waveforms through an intake airflow to a plurality of further acoustic sensors; a duct of the turbomachine defined by an inner circumferential flow surface and an outer circumferential flow surface, the intake airflow flowing between the inner circumferential flow surface and the outer circumferential flow surface; and -5-Application No. 17/017,082 a processing system configured to receive signals from the plurality of acoustic sensors and the plurality of further acoustic sensors and determine a flow rate of the intake airflow; wherein the plurality of further acoustic sensors are arranged in the inner circumferential flow surface, and the plurality of further acoustic sensors are configured to communicate with the plurality of acoustic sensors at a point intercepting the single plane defined by the plurality of acoustic sensors and the plurality of further acoustic sensors.  However, in the related art, Bunce teaches the plurality of acoustic sensors being configured to transmit acoustic waveforms through an intake airflow to a plurality of further acoustic sensors, and a processing system configured to receive signals from the plurality of further acoustic sensors (Figs. 6-7, acoustic sensors 162A-H and 164A-P, and processing unit 148); a duct of the turbomachine defined by an inner circumferential flow surface and an outer circumferential flow surface, the intake airflow flowing between the inner circumferential flow surface and the outer circumferential flow surface (Figs. 6 and 7, flow path 139, paragraphs [0037]-[0040]); wherein the plurality of the further acoustic sensors are arranged in the inner circumferential flow surface (Figs. 6-7, microphones 164A-P), and the plurality of further acoustic sensors are configured to communicate with the plurality of acoustic sensors at a point intercepting the single plane defined by the plurality of acoustic sensors and the plurality of further acoustic sensors (Figs. 6-7, the acoustic sensors 162A-H and 164A-P communicate in a single plane).  It would have been obvious to one skilled in the art at the time of the invention to include a plurality of further acoustic sensors on an inner circumferential flow surface as disclosed in Bunce in the system of DeSilva, in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).
DeSilva and Bunce do not teach wherein the plurality of further acoustic sensors are arranged entirely recessed in the inner circumferential flow surface, the plurality of further acoustic sensors being disposed outside of the intake airflow.  However, Sato teaches in paragraph [0035] mounting an acoustic sensor flush with a surface in order to minimize airflow disturbance and increase the accuracy of the acoustic measurements made by the acoustic sensor.  It would have been obvious to one skilled in the art at the time of the invention to mount the plurality of further acoustic sensors, which are taught in Bunce, flush with (i.e., entirely recessed in) the inner circumferential flow surface, such that the plurality of further acoustic sensors being disposed outside of the intake airflow, as taught in Sato, in the system of DeSilva, in order to in order to minimize airflow disturbance and increase the accuracy of the acoustic measurements made by the acoustic sensor (see Sato, paragraph [0035]).
Regarding Claim 16, DeSilva in view of Bunce and Sato teaches everything claimed as applied above to Claim 15. DeSilva further teaches wherein the processing system is configured to determine a 20time of flight of at least one of the acoustic waveforms between the plurality of acoustic sensors (column 16, lines 19-36).  DeSilva does not specifically disclose determining a time of flight between at least one of the plurality of acoustic sensors and one of the plurality of further acoustic sensors.  However, this is disclosed in Bunce (Abstract, “Acoustic time-of-flight measurements are taken between acoustic transmitters and receivers in the flow path of the engine”). It would have been obvious to one skilled in the art at the time of the invention to include the plurality of further acoustic sensors as disclosed in Bunce in the system of DeSilva, in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).
Regarding Claim 17, DeSilva in view of Bunce and Sato teaches everything claimed as applied above to Claim 15. DeSilva further teaches wherein the processing system is configured to determine an average flow velocity of the intake airflow (column 18, lines 50-53).  
25 Regarding Claim 18, DeSilva in view of Bunce and Sato teaches everything claimed as applied above to Claim 15. DeSilva further teaches wherein the plurality of acoustic sensors are configured to determine a flow profile across a cross-section of the airflow intake or to generate tomographic data of the air flow through the intake airflow (column 14, lines 6-8, use of known computer tomography technique).  DeSilva does not specifically disclose generating a flow profile or tomographic data using the plurality of further acoustic sensors.  However, such sensors are disclosed in Bunce Figs. 6-7 (acoustic sensors 164A-P which communicate with acoustic sensors 162A-H).  It would have been obvious to one skilled in the art at the time of the invention to include a further plurality of acoustic sensors as disclosed in Bunce in the system of DeSilva, in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).
Regarding Claim 19, DeSilva teaches a method of determining air flow properties of an intake airflow of a turbomachine (Abstract, “Performance of a gas turbine engine is monitored by computing a mass flow rate through the engine”), the method comprising the steps of: 2018P00634 US 33providing signal communication between a plurality of acoustic sensors located in a single plane defined by the plurality of acoustic sensors (Fig. 5 and Fig. 9, acoustic transceiver/transducers 32A-H are in a single plane, see also column 17, lines 56-58) provided upstream of a compressor of the turbomachine (column 18, lines 43-46, “The method and system may alternately be used to measure mass flow at other sections of the gas turbine engine, such as an intake to the compressor section 12”); determining a time of flight of acoustic waveforms between the plurality of acoustic sensors (column 16, lines 19-36); and 5using a time of flight between the plurality of acoustic sensors to determine an average flow velocity of the intake airflow (column 18, lines 50-53).  DeSilva further teaches the plurality of acoustic sensors are located in the outer circumferential flow surface in a single plane and mounted at an angular spacing about a central axis of an intake (Fig. 5 and Fig. 9, acoustic transceiver/transducers 32A-H are in a single plane and are mounted at an angular spacing). DeSilva further teaches in Fig. 9 and column 13, line 49-column 14, line 8 that each one of the plurality of acoustic sensors is configured to respectively communicate with each of the acoustic sensors of the plurality of acoustic sensors that is located on the single plane as the each one of the plurality of acoustic sensors that are along a line of sight extending from the each one of the plurality of acoustic sensors (the acoustic sensors of DeSilva are passive acoustic receivers that can include, e.g., microphones, see column 10, lines 40-44; such passive acoustic receivers would inherently receive any acoustic signal that is transmitted from any other acoustic transmitter that is along a line of sight from the acoustic receiver).  
DeSilva does not explicitly disclose 2018P00634 US33providing signal communication between a plurality of acoustic sensors and a plurality of further acoustic sensors located in a single plane defined by the plurality of acoustic sensors and the plurality of further acoustic sensors, determining a time of flight of acoustic waveforms between the plurality of acoustic sensors and the plurality of further acoustic sensors, using a time of flight between the plurality of acoustic sensors and the plurality of further acoustic sensors to determine an average flow velocity of the intake airflow; and the turbomachine includes a duct defined by an inner circumferential flow surface and an outer circumferential flow surface, the intake airflow flowing between the inner circumferential flow surface and the outer circumferential flow surface, wherein the plurality of further acoustic sensors are arranged in the inner circumferential flow surface.  However, Bunce discloses signal communication between a plurality of acoustic sensors (Figs. 6-7, acoustic sensors 162A-H) and a plurality of further acoustic sensors (acoustic sensors 164A-P), and determining time of flight based on the plurality of acoustic sensors and plurality of further acoustic sensors (Abstract).  Bunce further teaches the turbomachine includes a duct defined by an inner circumferential flow surface and an outer circumferential flow surface, the intake airflow flowing between the inner circumferential flow surface and the outer circumferential flow surface (Figs. 6 and 7, flow path 139, paragraphs [0037]-[0040]); the plurality of further acoustic sensors are arranged in the inner circumferential flow surface (Figs. 6-7, microphones 164A-P). It would have been obvious to one skilled in the art at the time of the invention to include a plurality of further acoustic sensors on an inner circumferential flow surface as disclosed in Bunce in the system of DeSilva, in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).
DeSilva and Bunce do not teach wherein the plurality of further acoustic sensors are arranged entirely recessed in the inner circumferential flow surface, the plurality of further acoustic sensors being disposed outside of the intake airflow.  However, Sato teaches in paragraph [0035] mounting an acoustic sensor flush with a surface in order to minimize airflow disturbance and increase the accuracy of the acoustic measurements made by the acoustic sensor.  It would have been obvious to one skilled in the art at the time of the invention to mount the plurality of further acoustic sensors, which are taught in Bunce, flush with (i.e., entirely recessed in) the inner circumferential flow surface, such that the plurality of further acoustic sensors being disposed outside of the intake airflow, as taught in Sato, in the system of DeSilva, in order to in order to minimize airflow disturbance and increase the accuracy of the acoustic measurements made by the acoustic sensor (see Sato, paragraph [0035]).
Regarding Claim 20, DeSilva in view of Bunce and Sato teaches everything claimed as applied above to Claim 19. DeSilva further teaches wherein the time of flight between the plurality of acoustic sensors is used to determine an average mass flow of the intake airflow (column 6, lines 5-30). DeSilva does not specifically disclose using a time of flight between the plurality of acoustic sensors and the plurality of further acoustic sensors.  However, this is disclosed in Bunce (Abstract, “Acoustic time-of-flight measurements are taken between acoustic transmitters and receivers in the flow path of the engine”). It would have been obvious to one skilled in the art at the time of the invention to include the plurality of further acoustic sensors as disclosed in Bunce in the system of DeSilva, in order to provide an acoustic measurement system in which the temperature measurement elements are located out of the air flow path (see Bunce, paragraphs [0042]-[0043]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva in view of Bunce and Sato, further in view of Mani (U.S. Pub. No 2005/0060982).
Regarding Claim 11, DeSilva in view of Bunce and Sato teaches everything claimed as applied above to Claim 1. DeSilva does not teach an acoustic liner surrounding a rotor and configured to absorb vibrations generated by rotation of the rotor, and the acoustic sensors are located upstream of the acoustic liner.  However, in the related art, Mani teaches an acoustic liner 44 at an inlet of a compressor 34 in a turbofan engine (see paragraphs [0022]-[0025]).  Mani further states in paragraph [0025] that “Although acoustic liner 44 is shown to be located in the forward portion of the fan duct, upstream of fan rotor 2, acoustic liner 44 can be disposed in other engine locations where noise suppression is appropriate, such as various ducts of casings throughout turbofan engine 10”.  It would have been obvious to one skilled in the art at the time of the invention to include an acoustic liner as taught in Mani in the system of DeSilva in order provide improved noise suppression in the engine (see Mani, paragraph [0025], and also paragraphs [0002]-[0004]).
Regarding Claim 12, DeSilva in view of Bunce and Sato teaches everything claimed as applied above to Claim 1. DeSilva does not specifically teach wherein the acoustic sensors are mounted in a nacelle or rotor case of the turbomachine.  However, DeSilva does teach that the acoustic sensors can be mounted at an intake to the compressor section (column 18, lines 43-46).  Further, Mani shows, in Fig. 1, a nacelle 20 that surrounds the intake of compressor 34.  It would have been obvious to one skilled in the art at the time of the invention to mount the acoustic sensors of DeSilva to a nacelle as is shown in Mani, in order to measure mass flow at the intake to the compressor section (see DeSilva, column 18, lines 43-46), and to monitor, control, and evaluate the performance of the gas turbine engine (see DeSilva, column 2, lines 1-2).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva in view of Bunce and Sato, further in view of Sheridan (U.S. Pub. No. 2015/0247455).
Regarding Claim 13, DeSilva in view of Bunce and Sato teaches everything claimed as applied above to Claim 1. DeSilva does not specifically teach further comprising a gas turbine 20engine for an aircraft comprising: an engine core including a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and 25a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft.  However, in the related art, Sheridan teaches in Fig. 3 and paragraph [0041] an aircraft gas turbine engine that comprises a turbine (156b), a compressor (152a), and a core shaft (153) connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades (paragraphs [0043]-[0044]); 25a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (paragraph [0041], “gearing system in a known configuration”; see also paragraphs [0003]-[0004]).  It would have been obvious to one skilled in the art at the time of the invention to include an acoustic sensor system as described in DeSilva in an aircraft gas turbine engine as described in Sheridan, in order to monitor, control, and evaluate the performance of the gas turbine engine (see DeSilva, column 2, lines 1-2).
Regarding Claim 14, DeSilva in view of Bunce and Sato teaches everything claimed as applied above to Claim 13. DeSilva does not specifically teach that the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and 5the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft.  However, in the related art, Sheridan teaches in Fig. 1 and paragraph [0041] an aircraft gas turbine engine including a first turbine (156b), the compressor (152a) is a first compressor, and the core shaft (153) is a first core shaft; the engine core further comprises a second turbine (156a), a second compressor (152b), and a second core shaft (153a) connecting the second turbine to the second compressor; and 5the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (high pressure shaft 153a would rotate faster than core shaft 153).  It would have been obvious to one skilled in the art at the time of the invention to include an acoustic sensor system as described in DeSilva in an aircraft gas turbine engine as described in Sheridan, in order to monitor, control, and evaluate the performance of the gas turbine engine (see DeSilva, column 2, lines 1-2).

Response to Arguments
Applicant’s arguments filed on 7/22/2022 with respect to independent Claims 1, 15, and 19 have been considered but are not persuasive.  Applicant argues on pages 8-9 of the Remarks filed on 7/22/2022 that DeSilva does not teach circumferentially adjacent acoustic transceivers/transducers 32A-H and 34A-H that are in communication with each other.  The Examiner disagrees.  The acoustic sensors of DeSilva include passive acoustic receivers (e.g., microphones) that would inherently receive any acoustic signal that is transmitted along a line of sight from any other acoustic sensor.  It is noted that the acoustic transceiver configuration shown in Fig. 9 of DeSilva is the same as the configuration shown in Fig. 6 of Applicant’s disclosure, i.e., 8 transceivers arranged evenly spaced about a circular shell.  If the transceiver communication paths in the configuration shown in Fig. 6 of Applicant’s disclosure are all of the possible line of sight paths, those same line of sight paths, including communication paths between directly adjacent sensors, must also exist in Fig. 9 of DeSilva.  While transmission paths are not explicitly shown between directly adjacent sensors in Fig. 9 of DeSilva, it is noted that such directly adjacent sensor paths are not relevant to the two dimensional tomography map that is determined in DeSilva based on the data from the acoustic sensors, which is illustrated by T1, T2, and T3 in Fig. 9 (see column 13, line 49-column 14, line 8 of DeSilva), and may therefore be omitted from Fig. 9 of DeSilva for this reason.  Updated rejections of Claims 1, 15, and 19 over the DeSilva reference are provided above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863    

/NATALIE HULS/Primary Examiner, Art Unit 2863